Title: From John Adams to Jean Luzac, 24 May 1805
From: Adams, John
To: Luzac, Jean



Dear Sir
Mount Wollaston, near Boston

May 24. 1805
William Dandridge Peck Esqr, a Professor of natural History in our University of Cambridge bound on a voyage to Europe, merely to examine the Institutions and Establishements, relative to that Science will have the Honor to deliver you this Letter. His manners and merit will recommend him to you. I ask the favour of you to give him an opportunity of Seeing the Botanical Garden and other natural Curiosities in Leyden.
I have to lament the long interruption of our Acquaintance and Correspondence. The times have been such in America as well as in Europe, as to forbid all free and candid Communications, and none other, can I ever make.
I ventured to translate into English and print in the Portfolio in Philadelphia an Essay on the French Revolution by a Society of Men of Letters.
My Sons and their Families are well, and I pray for the Prosperity of yours.
It would be, to me, as great a pleasure as ever I enjoyed in Life, to present Mr Peck to you in Person: but this cannot be...I ask no questions concerning Politiks or Commerce: Mr Peck will have nothing to do with eather.—His Persuits are litterary and Scientifick altogether.
You may remember, in the Constitution of Massachusetts of 1771 a Clause that it shall be the Duty of the Legislature to encourage Science and A natural History of the Country. This Injunction which was inserted by me, has lain dorment for five and twenty Years, but has lately been recollected and a small Establishment has been made partly by the Legislature and partly by private Subscription. Mr Peck is the Professor. I am greatly mistaken if he is not an honor to his Country. He has published a natural History of the Canker Worm and of the Slugg Worm two very pernicious Insects in this Country, besides other very ingenious Things, in the Transactions of our Academy of Arts and Sciences of which you are a Member.
I hear sometimes from our Friend Van der Kemp, who Seems always in good Spirits.
Many of my Old Friends in Holland are dead. But Mr Geislaer of Dort, I hope is not. Where is he? And what has been his fortune? Good I hope.
As I have ever esteemed Mr Luzac to be one of the most learned, and amiable Men in Europe, I have greatly lamented that times and Circumstances Should have cutt off the Communication between us which my heart always wished to enjoy. But the latter End of the Eighteenth Century and the Beginning of the 19th have been Such times as never were known before, and I hope in God never will be seen again.
I am, my dear Sir, with great Esteem and /  respect, your obliged Friend and /  very humble Servant 
John Adams